J-A09019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JERRY BROWN,                                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                   v.

PATTI BROWN,

                         Appellant                No. 1321 MDA 2016


                    Appeal from the Decree July 12, 2016
              In the Court of Common Pleas of Luzerne County
                    Civil Division at No(s): 13268 of 2009


BEFORE: GANTMAN, P.J., SHOGAN and OTT, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                     FILED MARCH 28, 2017

     This is an appeal from the entry of a divorce decree. We affirm.

     Jerry Brown (“Husband”) and Patti        Brown (“Wife”) married in

September of 1990.      Husband filed a divorce complaint on September 21,

2009, and Wife filed an answer and counterclaim. Following hearings, the

appointed Master filed a Report and Recommendation (“First Report”) on

November 7, 2014, followed by an Amended Report and Recommendation

(“Amended First Report”) on November 13, 2014. Husband and Wife both

filed exceptions and amended exceptions. Oral argument on the exceptions

was scheduled for February 24, 2015.

     On February 19, 2015, Wife’s counsel sought to withdraw due to a

conflict between counsel and Wife. The trial court scheduled argument on

                                       1
J-A09019-17


counsel’s petition for February 24, 2015, the date of the hearing on

exceptions.     Wife’s counsel appeared on February 24, 2015, but Wife did

not. The trial court explored Wife’s notice of the hearing with counsel, who

explained Wife had notice of both hearings.        Regarding his motion to

withdraw, counsel stated he gave Wife notice by United States mail, which

was not returned to him, and by text. N.T., 2/24/15, at 3. Regarding the

notice of the hearing on exceptions, counsel stated that Wife “was given mail

service, in-person service. She was provided service personally.” Id.

       The trial court permitted counsel to withdraw at the hearing. Following

argument, all but two of Husband’s exceptions were granted by an order

filed March 12, 2015, wherein the court remanded to the Master for

application of the exceptions and submission of a new report. On April 28,

2015, the Master filed a Second Report and Recommendation (“Second

Report”).1 The record reveals that the Master mailed copies of the Second

Report to the parties. On May 18, 2015, the twentieth day after the filing of

the Second Report, Wife, seeking a two-week extension, filed a Motion for

Extension of Time to File Objections to the Master’s Second Report. In that

motion, Wife acknowledged receipt of the Second Report from the Master.2

____________________________________________


1
   The trial court incorporated the Second Report into the divorce decree.
Trial Court Opinion, 10/4/16, at 3.
2
  Wife alleged she was unaware of the March 12, 2015 order remanding to
the Master and opined that mail “continued to be addressed to [her] ex-
(Footnote Continued Next Page)


                                           -2-
J-A09019-17


The trial court held a hearing on Wife’s request on June 9, 2015, and denied

the motion for extension of time.            Neither Husband nor Wife filed timely

exceptions to the Second Report.

      The trial court determined that all issues were waived by Wife’s failure

to file exceptions to the Second Report and asserted that the issues included

in Wife’s Pa.R.A.P. 1925(b) statement are waived by Pa.R.A.P. 302(a)

(issues not raised in the lower court are waived and cannot be raised for the

first time on appeal). Trial Court Opinion, 10/4/16, at 4–5.

      We are guided by Pa.R.C.P. 1920.55-2, which provides, in pertinent

part, “Matters not covered by exceptions are deemed waived unless, prior to

entry of the final decree, leave is granted to file exceptions raising those

matters.”   “[T]his rule requires a party who is dissatisfied with a master’s

report to file exceptions to the report, or waive any such objections.”

Lawson v. Lawson, 940 A.2d 444, 450 (Pa. Super. 2007).

      We agree with the trial court that all issues are waived. The Second

Report was filed April 28, 2015, and Wife had twenty days to file exceptions.

In Wife’s May 18, 2015 motion for extension of time to file exceptions, Wife

impliedly admitted having timely notice of the Second Report but asserted
                       _______________________
(Footnote Continued)

lawyer.” Motion for Extension of Time to File Objections to the Master’s
Second Report, 5/18/15.       The record reveals that claim to be false.
Moreover, the trial court indicated that the March 12, 2015 order “was
mailed to [Wife’s] address and not her counsel since the [c]ourt was already
aware that [Wife’s] counsel was permitted to withdraw from the case.” Trial
Court Opinion, 10/4/16, at 2.



                                            -3-
J-A09019-17


she did not have the exhibits related to the First and Amended First Reports.

Husband’s counsel testified that Wife’s prior counsel had copies of all of the

exhibits.   N.T., 6/9/15, at 10.   The record also reflects that Wife’s prior

counsel represented that he gave Wife the entire case file on March 20,

2015, N.T., 6/9/15, at 11, which Wife denied.       Id. at 11.    The record

reveals, despite Wife’s claim otherwise, that Wife had notice of the February

24, 2015 hearing, the March 12, 2015 order remanding to the Master, and

the April 28, 2015 Second Report but failed to file exceptions.      Thus, all

issues are waived. Lawson, 940 A.2d 444.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2017




                                     -4-